NO. 07-08-0059-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                   APRIL 14, 2008
                          ______________________________

              SMITH INTERNATIONAL, INC. AND/OR SMITH SERVICES
                            AND HARLEY TYLER,
                                                                             Appellants

                                            V.

                                 ISRAEL BUSTAMANTE,
                                                                             Appellee
                        _________________________________

            FROM THE 286th DISTRICT COURT OF COCHRAN COUNTY;

                NO. 06-04-3964; HON. HAROLD PHELAN, PRESIDING
                        _______________________________

                              ON MOTION TO DISMISS
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellants, by and through their attorney, represent to the court that they no longer

wish to pursue this appeal and ask the Court to dismiss it. Appellee agrees to this motion.

Without passing on the merits of the case, we grant the motion pursuant to Texas Rule of

Appellate Procedure 42.1(a)(2), vacate the trial court’s judgment, and dismiss the case.

TEX R. APP. P. 43.2(e) (stating that an appellate court may vacate a trial court’s judgment

and dismiss the case). Our having done so at the request of all the litigants, no motion for

rehearing will be entertained, and our mandate will issue forthwith.


                                                 Brian Quinn
                                                 Chief Justice